ORDER
This case came before a hearing panel of this court on November 19, 1991, pursuant to an order directing both parties to appear before this court and show cause why this appeal should not be summarily denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that no cause has been shown. The insurance company should not be required to insure a risk of which it has no knowledge. Employers’ Fire Ins. Co. v. Baker, 119 R.I. 734, 741, 383 A.2d 1005, 1008 (1978).
Consequently, the defendant’s appeal is therefore denied and dismissed. The judgment of the Superior Court is affirmed.
MURRAY and SHEA, JJ., did not participate.